Citation Nr: 0733258	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-16 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia or major 
depression with psychosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military duty from July 1988 to 
July 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for CFS as well as denied reopening the 
veteran's claim for service connection for a nervous 
condition.

In a June 2006 decision, the Board reopened the veteran's 
claim for entitlement to service connection for acquired 
psychiatric disorder, to include schizophrenia or major 
depression with psychosis.  In addition, the Board remanded 
the claims of entitlement to service connection for an 
acquired psychiatric disorder and for CFS to the RO for 
further development and readjudication.  

In a March 2007 rating decision, the RO granted entitlement 
to service connection for CFS and assigned a 10 percent 
rating, effective March 14, 2002.  It was noted that the 
determination was considered a full grant of his appeal 
concerning entitlement to service connection for CFS. 

After completing the requested actions, the RO continued the 
denial of service connection for the veteran's claimed 
psychiatric disability (as reflected in the March 2007 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that, in May 
2007, the veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal.  
The veteran's represented a waiver of RO jurisdiction for 
this evidence in his September 2007 brief.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).

The issue of entitlement to an initial rating in excess of 10 
percent for CFS is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An acquired psychiatric disorder, to include 
schizophrenia or major depression with psychosis, was not 
manifested in service or within one year of separation from 
service, and objective medical evidence does not establish 
that any currently diagnosed psychiatric disability is 
etiologically related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia or 
major depression with psychosis, was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's petition 
to reopen his claim for service connection for an acquired 
psychiatric disability was received in March 2002.  He was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in September 2003 and June 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service medical records, records from the Social 
Security Administration (SSA), and all relevant private and 
VA treatment records pertaining to the matter on appeal have 
been obtained and associated with his claims file.   

The RO made appropriate attempts to obtain service medical 
records from all indicated sources, including the National 
Personnel Records Center (NPRC) and the veteran's Reserves 
unit commander, but only limited service medical records were 
found and associated with the claims file.  There is no 
indication that further efforts will succeed in producing 
additional records.  It is also highly doubtful that 
additional service medical records, even if obtained, would 
further the veteran's claim.  The veteran has conceded, 
including by a March 2002 submission, and post-service 
medical records also indicate, that his claimed psychiatric 
disability did not have its onset until after his separation 
from service.  Hence, the claimed psychiatric condition would 
not be reflected in any service medical records.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  A June 2006 letter informed the veteran of 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.

As stated above, full compliance with VCAA has been 
accomplished regarding the issue of service connection.  As 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for psychosis) within a 
prescribed period after discharge from service (one year for 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 
 
The veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include schizophrenia or 
major depression with psychosis, as a result of his active 
military service, including possible exposure to nerve 
agents.  Considering the claim in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claim.

Available service medical records do not reveal any findings, 
diagnosis, or treatment of any psychiatric disability during 
active service.  In his March 2003 application for 
compensation, the veteran indicated that his an acquired 
psychiatric disorders did not begin until, at the earliest, 
April 1993, approximately 21 months after separation form 
service. 

Post-service VA treatment notes dated from May to December 
1993 detail treatment for chronic undifferentiated 
schizophrenia with paranoid features.  In a November 1993 
treatment note, the examiner indicates that the veteran had 
his first psychotic episode in April 1993 with symptomatology 
including paranoia, agitation, and auditory hallucinations.  
The examiner lists a diagnosis of chronic undifferentiated 
schizophrenia with paranoid features and depression versus 
rule out psychotic depression.  

Private inpatient medical records dated from June to July 
1993 from Philhaven Hospital show complaints of auditory 
hallucinations, anxiety, aggressiveness, and paranoid 
delusions.  The veteran's discharge diagnosis was noted as 
major depression, recurrent, severe, with psychotic features. 

VA treatment records dated from May 1995 to January 1998 list 
assessments of schizoaffective disorder as well as paranoid 
schizophrenia, undifferentiated type.

Additional private medical records from Hershey Medical 
Center were associated with the veteran's claims file.  In a 
June 1998 emergency department note, a physician indicated 
that the veteran presented with an initial impression of 
depression after neural examination.  Treatment records from 
this facility dated in June and July 1998 indicate that the 
veteran was admitted into the Adult Partial Hospitalization 
Program.  In a July 1998 discharge summary, a psychiatrist 
listed a diagnosis of schizoaffective disorder, depressed 
type.  Additional private treatment notes from this facility 
detail continued treatment for schizoaffective disorder from 
August 1998 to May 2001.

In a December 1998 VA neurological disorders examination 
report, a VA physician noted objective medical findings of 
grossly intact cognitive function with normal motor, sensory, 
and cranial nerve functions except for auditory 
hallucinations.  At the conclusion, the VA physician opined 
that the veteran's schizophrenia was unrelated to his Persian 
Gulf War service.  A January 1999 VA head CT scan revealed 
normal findings with no evidence of arachnoid cysts. 

Social Security Administration (SSA) records show disability 
benefits were established from January 2002, with a primary 
diagnosis of schizoaffective disorder.

In a March 2002 VA psychiatric assessment, the veteran 
reported that he had a clean service record and no 
psychiatric contact.  The VA psychiatrist listed a diagnosis 
of major depression with psychotic features.  Additional VA 
treatment records dated from August 2005 to August 2006 
reflect continued findings of depression and schizoaffective 
disorder. 

C.   Analysis

As an initial matter, the Board notes that, in a statement in 
support of his claim, received in August 1997, the veteran 
attributes his problems with mental functioning to his 
Persian Gulf War experiences.  In this regard, he calls the 
Board's attention to a July 1997 letter from a Department of 
Defense official.  The letter advises that the unit, with 
which the veteran served in the Persian Gulf War, was near 
Khamisiyah, Iraq, in early March 1991.  It states that the 
nerve agents sarin and cyclosarin may have been released into 
the air during demolition of Iraqi weapons.

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to, 
among other agents, sarin agents.  See 66 Fed. Reg. 35,702-10 
(July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).  
This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.

Furthermore, as noted above, available service medical 
records do not reveal any findings, diagnosis, or treatment 
of any psychiatric disability during active service.  
Objective medical findings of an acquired psychiatric 
disorder are first shown in April 1993, 21 months after 
separation from active service and cannot be presumed to have 
been incurred during service.  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between the veteran's current 
psychiatric disability diagnosed post-service and his active 
service, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
In fact, in the December 1998 VA examination report, a VA 
physician specifically opined that the veteran's 
schizophrenia was unrelated to his service in the Persian 
Gulf. 

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current psychiatric disability is 
associated with military service, this claim turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for acquired psychiatric disorder, to include schizophrenia 
or major depression with psychosis, must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia or major depression with psychosis, is 
denied.




REMAND

In a July 2007 statement, the veteran expressed disagreement 
with the initial 10 percent rating assigned for his service-
connected CFS in the RO's March 2007 rating decision.  This 
statement is accepted as a timely notice of disagreement with 
the March 2007 rating decision on this issue.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2006).  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for an initial rating in excess of 
10 percent for the service-connected CFS 
disability.  The veteran is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


